DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 10/25/2021 which is “OK TO ENTER”.
Claims 1-14, 17-18, 20-22 and 24-30 are pending.  Claims 7, 11 and 14 are currently withdrawn.  Claims 15-16, 19 and 23 are cancelled. Claims 29-30 are new. Claims 1, 4, 5, 8, 12, 17, 24 and 28 are currently amended.  Claims 1, 4, 5, 8, 12, 17, 24, and 28-30 are independent.
Response to Arguments
Applicants’ arguments and amendments, filed 10/25/2021, with respect to 112 and Prior Art Rejections, as indicated in line numbers 1-2 of the office action mailed 8/25/2021, have been fully considered and are persuasive.  The rejections have been withdrawn, and the claims are allowed as noted below in the section “Allowable Subject Matter”.
Election/Restrictions
Claims 5, 8 and 12 are allowable as noted below in the section “Allowable Subject Matter”. The restriction requirement between Species, as set forth in the Office action mailed on 1/26/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.
Claims 7, 11 and 14, directed to a nonelected Species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim, specifically allowed claims 5, 8 and 12, respectively.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner called the Attorney of Record, Steven P. Weihrouch (Reg. No: 32,829), for an examiner’s amendment on 11/8/2021. Authorization for this examiner’s amendment was given in a telephone interview with Attorney Weihrouch on 11/8/2021.  
The application has been amended as follows: 
In the Claims, amend Claim 5 as follows:
5. (Currently Amended) A plasma processing method comprising: 

(a) performing a first plasma process in a first period, the first plasma process comprising: 
supplying a continuous or pulsed form of the second RF power without supplying the first RF power; 
(b) performing a second plasma process in a second period different from the first period, the second period including a plurality of cycles, each cycle including a first cycle period and a second cycle period different from the first cycle period, the second plasma process comprising: 
supplying the first RF power to the lower electrode in each cycle; 
supplying the second RF power in the first cycle period; and 
stopping the second RF power in the second cycle period such that the second RF power is not supplied throughout the second cycle period; 
(c) stopping the first RF power and the second RF power and then evacuating gases in the plasma processing chamber after (a) and (b); and 
(d) repeating (a), (b) and (c).
Allowable Subject Matter
Claims 1-14, 17-18, 20-22 and 24-30 are allowed.
Regarding independent claim 1, the claim is allowed, because the claim has been amended to incorporate the allowable subject matter of claim 19 as previously indicated in line number 3 of the office action mailed on 8/25/2021.
Claims 2-3, 6, 18 and 20 are allowed as being dependent on allowed claim 1.
Regarding independent claim 4, the claim is allowed, because the claim has been amended into independent form and includes allowable subject matter as previously indicated in line number 3 of the office action mailed on 8/25/2021.
Regarding independent claim 5, the claim is allowed, because the claim has been amended into independent form and includes allowable subject matter as previously indicated in line number 3 of the office action mailed on 8/25/2021.
Claim 7 is allowed as being dependent on allowed claim 5.
Regarding independent claim 8, the claim is allowed, because the claim has been amended into independent form and includes allowable subject matter as previously indicated in line number 3 of the office action mailed on 8/25/2021.
Claims 9-11 are allowed as being dependent on allowed claim 8.
Regarding independent claim 12, the claim is allowed, because the claim has been amended into independent form and includes allowable subject matter as previously indicated in line number 3 of the office action mailed on 8/25/2021.
Claims 13-14 are allowed as being dependent on allowed claim 12.
Regarding independent claim 17, the claim is allowed, because the claim has been amended to incorporate the allowable subject matter of claim 23 as previously indicated in line number 3 of the office action mailed on 8/25/2021.
Claims 21-22 and 25-27 are allowed as being dependent on allowed claim 17.
Regarding independent claim 24, the claim is allowed, because the claim has been amended into independent form and includes allowable subject matter as previously indicated in line number 3 of the office action mailed on 8/25/2021.
Regarding independent claim 28, the claim is allowed, because the claim has been amended into independent form and includes allowable subject matter as previously indicated in line number 3 of the office action mailed on 8/25/2021.
Regarding independent claim 29, the claim is allowed, because the prior art of record including Tanaka, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the pulsed form of the first RF power has an identical cycle in the first period and the second period”.
Regarding independent claim 30, the claim is allowed, because the prior art of record including Tanaka, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the second RF power has a negative potential in the first cycle period, and wherein the pulsed form of the first RF power has an identical cycle in the first period and the second period”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY C CHANG/